DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on 9/24/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the single-stranded DNA synthetic backbone".  There is insufficient antecedent basis for this limitation in the claim.


                 P
                 II 
       oligo–O-O-
                 I
                OH


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-11, 14-15, 18-19, 23-39, 42, 60-65 is/are rejected under 35 U.S.C. 103 as being obvious over Dunaway et al. US 20180142286 in view of Hauser et al. Nucleic Acids Research, 2006, Vol. 34, No. 18 5101–5111.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Dunaway teaches a probe comprising a target binding domain and a barcode domain wherein the target binding domain comprises at least 12 nucleotides and hybridizes a target nucleic acid, wherein the barcode domain comprises a synthetic backbone, the barcode domain comprising at least three attachment positions, each attachment position comprising at least one attachment region comprising at least one nucleic acid sequence that hybridizes to a complementary nucleic acid molecule, and wherein each of the at least three attachment positions have a different nucleic acid sequence (Fig. 2-3 and paragraphs 0005, 0018, 0125).
Regarding claims 3-4, Dunaway teaches sequencing probe comprises a single-stranded DNA synthetic backbone and a double-stranded DNA spacer between the target binding domain and the barcode domain (claims 6-9). 
Regarding claim 5, Dunaway teaches sequencing probe further comprising a first complementary primary nucleic acid molecule hybridized to a first attachment position of the at least three attachment positions, wherein the first primary complementary nucleic acid molecule comprises at least two domains and a linker modification, wherein the first domain is hybridized to the first attachment position of the barcode domain and the 
Regarding claim 6, Dunaway teaches the cleavable linker having identical formula (see claims).
Regarding claims 7, 8, 10, 11, 23-39, 42, 60-65, Dunaway teaches the limitation of said claims in claims 10, 17, 23-25, 36, 38-40, 42-49, 51-56. 
Dunaway does not specifically teaches that the synthetic backbone or any of the nucleic acid sequences comprises L-DNA or D-DNA. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthetic backbone or the nucleic acid sequences to comprise L-DNA or D-DNA, because  Dunaway teaches the synthetic backbone and the nucleic acid sequences can comprise any material, e.g., polysaccharide, polynucleotide, polymer, plastic, fiber, peptide, peptide nucleic acid, or polypeptide. The synthetic backbone can comprise a single-stranded DNA molecule. The backbone can comprise "DNA origami" of six DNA double helices or of DNA origami tiles [0140]. See also page 3.  Because Dunaway teaches that they can be any type of polynucleotide this is viewed to be inclusive of the L- DNA or D-DNA. No evidence has been presented that the selection of the synthetic backbone, the nucleic acid sequence for the attachment position, the target binding domain, or the domains of the primary nucleic acid, to be L-DNA and/or D-DNA was other than routine and that the products resulting from the optimization have any unexpected properties. Additionally L-DNA have been known to have reduced sensitivity towards nuclease; they have been used as tag molecule; and .

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-11, 14-15, 18-19, 23-39, 42, 60-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17, 23-25, 36, 38-40, 42-49, 51-56 of U.S. Patent 10415080 in view of Hauser et al. Nucleic Acids Research, 2006, Vol. 34, No. 18, 5101-5111.  
Regarding claim 1, U.S. Patent No. 10415080  claims a probe comprising a target binding domain and a barcode domain wherein the target binding domain comprises at least 12 nucleotides and hybridizes a target nucleic acid, wherein the barcode domain comprises a synthetic backbone, the barcode domain comprising at least three attachment positions, each attachment position comprising at least one attachment region comprising at least one nucleic acid sequence that hybridizes to a complementary nucleic acid molecule, and wherein each of the at least three attachment positions have a different nucleic acid sequence. (claims 1-5)

Regarding claim 5, U.S. Patent No. 10415080  claims a sequencing probe further comprising a first complementary primary nucleic acid molecule hybridized to a first attachment position of the at least three attachment positions, wherein the first primary complementary nucleic acid molecule comprises at least two domains and a linker modification, wherein the first domain is hybridized to the first attachment position of the barcode domain and the second domain capable of hybridizing to at least one complementary secondary nucleic acid molecule, and wherein the linker modification is located between the first and second domains. (see claim 1).
Regarding claim 5, U.S. Patent No. 10415080  claims a cleavable linker having identical formula (see claim 78).
Regarding claims 7, 8, 10, 11, 23-39, U.S. Patent No. 10415080  claims the limitations of said claims in claims 10, 17, 23-25, 36, 38-40, 42-49, 51-56. 
U.S. Patent No. 10415080 does not specifically claims that the synthetic backbone or the nucleic acid sequences comprise L-DNA or D-DNA. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthetic backbone or the nucleic acid sequences to comprise L-DNA or D-DNA, because  U.S. Patent No. 10415080  teaches the synthetic backbone and the nucleic acid sequences can comprise any material, e.g., polysaccharide, polynucleotide, polymer, plastic, fiber, peptide, peptide nucleic acid, or polypeptide. The synthetic backbone can comprise a single-stranded DNA molecule. 

Claims 12-13, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        1 December 2021